Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to papers filed March 5, 2021. Applicant’s response to the restriction/election requirement of January 8, 2021 has been entered. Claims 1-20 are pending in the application.
Priority
Applicant’s claim for the benefit as a division of prior-filed U.S. Patent Application No. 15/038,218, filed May 20, 2016, which is the National Stage entry of prior-filed WIPO International Application No. PCT/US2014/066761, filed November 21, 2014 under 35 U.S.C. 365(c), which claims the benefit of prior-filed U.S. Provisional Patent Application No. 61/907,182, filed November 21, 2013 under 35 U.S.C. 119(e), is acknowledged. 
Election/Restrictions
Applicant’s elections of i) “the mixture of Ca(OH)2 and Mg(OH)2” as the species of powder component, ii) “magnesium” as the species of metal, iii) “silica” as the species of further constituent, and iv) “irradiating the paste with microwaves” as the species of further active step are all also acknowledged. The Examiner has determined that claims 1, 3-8, 10, 11, 18, and 19 read on the elected subject matter. 
Accordingly, claims 2, 9, 12-17, and 20 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Because Applicant did not without traverse (MPEP § 818.01(a)).
Election was made without traverse in the reply filed on March 5, 2021. Claims 1, 3-8, 10, 11, 18, and 19 are currently under examination. 
Abstract
The abstract of the disclosure is objected to for the following reasons:
1. The abstract should be a single paragraph in narrative form typically about 50-150 words in length. 
2. The abstract should be a concise summary of the key technical aspects of the invention which are new to the art to which the invention pertains. The abstract merely mentions “macroporous cement compositions”, which are generally not new at all.  
3. If the invention is a method, as is the case here, the abstract should summarize the key requisite active steps. The abstract should also mention by way of example any preferred modifications or alternatives. 
Correction is required. See MPEP § 608.01(b) for guidelines pertaining to the preparation of patent abstracts.
Claim Rejections - 35 USC § 103 (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
I. Claims 1, 3-8, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pedrozo et al. (WIPO International Application Pub. No. WO 2009/110917), in view of Teoreanu et al. (J Mater Sci Mater Med. 2008; 19: 517-523), Tamimi et al. (Acta Biomaterialia. 2011; 7: 2678-2685), and Chaklader (U.S. Patent Application Pub. No. 2002/0048548).
I. Applicant Claims
The claims are directed to a method for making a cement composition comprising mixing a powder, a setting solution containing water, and a metal to form a gaseous solution and allowing the gaseous solution to set into a hardened porous mass comprising magnesium phosphate; wherein the said powder comprises a mixture of Ca(OH)2 and Mg(OH)2 which when combined with the setting solution can be microwaved, wherein the said metal is 45 µm spherical particles of magnesium, and wherein the said magnesium phosphate comprises newberyite. 
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Pedrozo et al. disclose a method for making a cement composition comprising mixing e.g. a powder; a setting solution containing water; and a "porogen” or “macropore forming component”, and allowing the said composition to set into a hardened porous mass; wherein said powder comprises e.g. hydroxyapatite and other calcium phosphates, said setting solution can contain alkaline earth metal hydroxides and diammonium hydrogen phosphate, and said porogen can be any non-toxic biocompatible material in the form of spherical particles about 1-5,000 µm in diameter, and which eventually dissolves or is otherwise consumed leaving voids; (abstract; Col. 1, lines 2-3; Page 5, lines 13-15; Page 6, lines 2, 5, 22-23, 27; Page 8, lines 5-10; Page 10, lines 10-20; Page 11, lines 23-33; Page 12, lines 1-4; Page 20, lines 8-11; Page 21, 
Teoreanu et al. disclose that a mixture comprising Ca(OH)2 and Mg(OH)2 and diammonium hydrogen phosphate can be microwaved to form hydroxyapatite, as well as (Mg, Ca)-O-(HPO4)2 · H2O, i.e. calcium and magnesium hydrated phosphates, e.g. brushite, newberyite (see e.g. abstract).
Tamimi et al. disclose that magnesium phosphates such as newberyite are biocompatible and non-toxic; induce osteoblast adhesion, differentiation and function; and generally promote in vivo osteogenic activity in a similar way to calcium phosphates such as hydroxyapatite and brushite, and thus are excellent biomaterials for bone regeneration (see e.g. abstract).   
Chaklader discloses that magnesium metal particles 10-200 µm, or up to about 1,000 µm, in diameter react with water under substantially ambient and neutral conditions, i.e. temperature of 20-70C and pH of 4-9, resulting in the steady and continuous production of hydrogen gas, and with a catalyst the reaction proceeds to completion, i.e. all of the metal is reacted to form a salt, and is thus effectively dissolved or consumed (abstract; paragraphs 0002, 0019, 0021, 0023, 0029, 0041, 0051, 0052; Example 12; claims 1, 2, 20).
I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Pedrozo et al. do not explicitly disclose that the powder contains a mixture of Ca(OH)2 and Mg(OH)2 which when combined with the setting solution can be microwaved, that the  “porogen” is magnesium metal particles about 45 µm in diameter, et al., Tamimi et al., and Chaklader.
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Pedrozo et al., Teoreanu et al., Tamimi et al., and Chaklader, outlined supra, to devise Applicant’s presently claimed method. 
Pedrozo et al. disclose a method for making a cement composition comprising mixing e.g. a powder; a setting solution containing water; and a "porogen”, and allowing the said composition to set into a hardened porous mass; wherein said powder comprises e.g. hydroxyapatite and other calcium phosphates, said setting solution can contain alkaline earth metal hydroxides and diammonium hydrogen phosphate, and said porogen can be any non-toxic biocompatible material in the form of spherical particles about 1-5,000 µm in diameter, and which eventually dissolves or is otherwise consumed leaving voids that become the pores of the hardened cement. Since Teoreanu et al. disclose that a mixture comprising Ca(OH)2 and Mg(OH)2 and diammonium hydrogen phosphate can be microwaved to form hydroxyapatite, as well as (Mg, Ca)-O-(HPO4)2 · H2O, i.e. calcium and magnesium hydrated phosphates, e.g. brushite, newberyite; since Tamimi et al. disclose that magnesium phosphates such as newberyite are biocompatible and non-toxic; induce osteoblast adhesion, differentiation and function; and generally promote in vivo osteogenic activity in a similar way to calcium phosphates 2, Mg(OH)2, and diammonium hydrogen phosphate to produce e.g. a powder comprising both hydroxyapatite and newberyite, and to employ the said powder comprising both hydroxyapatite and newberyite as well as magnesium metal spherical particles about 10-200 µm in diameter (i.e. as the “porogen") in the Pedrozo et al. method, with the reasonable expectation that the resulting method will successfully produce a porous hardened cement containing a magnesium phosphate (e.g. newberyite) that will be biocompatible and non-toxic; induce osteoblast adhesion, differentiation and function; and generally promote in vivo osteogenic activity for successful bone regeneration.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of 
II. Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pedrozo et al. (WIPO International Application Pub. No. WO 2009/110917), in view of Teoreanu et al. (J Mater Sci Mater Med. 2008; 19: 517-523), Tamimi et al. (Acta Biomaterialia. 2011; 7: 2678-2685), Chaklader (U.S. Patent Application Pub. No. 2002/0048548), and further in view of Tamimi-Marino et al. (J Mater Sci Mater Med. 2007; 18: 1195-1201).
II. Applicant Claims
Applicant claims a method for making a cement composition comprising mixing a powder, a setting solution containing water, and a metal to form a gaseous solution and allowing the gaseous solution to set into a hardened porous mass comprising magnesium phosphate; wherein the said powder when combined with the setting solution can be microwaved, wherein the said setting solution contains silica, and wherein the said metal is magnesium.
II. Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Pedrozo et al. disclose a method for making a cement composition comprising mixing e.g. a powder; a setting solution containing water; and a "porogen” or “macropore forming component”, and allowing the said composition to set into a hardened porous mass; wherein said powder comprises e.g. hydroxyapatite and other calcium phosphates, said setting solution can contain alkaline earth metal hydroxides and diammonium hydrogen phosphate, and said porogen can be any non-toxic 
Teoreanu et al. disclose that a mixture comprising Ca(OH)2 and Mg(OH)2 and diammonium hydrogen phosphate can be microwaved to form hydroxyapatite, as well as (Mg, Ca)-O-(HPO4)2 · H2O, i.e. calcium and magnesium hydrated phosphates, e.g. brushite, newberyite (see e.g. abstract).
Tamimi et al. disclose that magnesium phosphates such as newberyite are biocompatible and non-toxic; induce osteoblast adhesion, differentiation and function; and generally promote in vivo osteogenic activity in a similar way to calcium phosphates such as hydroxyapatite and brushite, and thus are excellent biomaterials for bone regeneration (see e.g. abstract).   
Chaklader discloses that magnesium metal particles 10-200 µm, or up to about 1,000 µm, in diameter react with water under substantially ambient and neutral conditions, i.e. temperature of 20-70C and pH of 4-9, resulting in the steady and continuous production of hydrogen gas, and with a catalyst the reaction proceeds to completion, i.e. all of the metal is reacted to form a salt, and is thus effectively dissolved or consumed (abstract; paragraphs 0002, 0019, 0021, 0023, 0029, 0041, 0051, 0052; Example 12; claims 1, 2, 20).
et al. disclose that silica stabilizes and improves calcium phosphate cements; that silica is a heavily charged, hydrophilic, biocompatible molecule that when included in calcium phosphate cements produces a fluid paste capable of setting in physiological environments; and that silica facilitates spontaneous binding to living bone, and further promotes osteoconductive HAP deposition.  
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Pedrozo et al. do not explicitly disclose that the powder contains a mixture of Ca(OH)2 and Mg(OH)2 which when combined with the setting solution can be microwaved, that the setting solution contains silica, that the  “porogen” is magnesium metal particles about 45 µm in diameter, and that the hardened porous mass comprises a magnesium phosphate, e.g. newberyite. These deficiencies are cured by the teachings of Teoreanu et al., Tamimi et al., Chaklader, and Tamimi-Marino et al.
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Pedrozo et al., Teoreanu et al., Tamimi et al., Chaklader, and Tamimi-Marino et al., outlined supra, to devise Applicant’s presently claimed method. 
Pedrozo et al. disclose a method for making a cement composition comprising mixing e.g. a powder; a setting solution containing water; and a "porogen”, and allowing the said composition to set into a hardened porous mass; wherein said powder comprises e.g. hydroxyapatite and other calcium phosphates, said setting solution can et al. disclose that a mixture comprising Ca(OH)2 and Mg(OH)2 and diammonium hydrogen phosphate can be microwaved to form hydroxyapatite, as well as (Mg, Ca)-O-(HPO4)2 · H2O, i.e. calcium and magnesium hydrated phosphates, e.g. brushite, newberyite; since Tamimi et al. disclose that magnesium phosphates such as newberyite are biocompatible and non-toxic; induce osteoblast adhesion, differentiation and function; and generally promote in vivo osteogenic activity in a similar way to calcium phosphates such as hydroxyapatite and brushite, and thus are excellent biomaterials for bone regeneration; and since Chaklader discloses that magnesium metal particles 10-200 µm, or up to about 1,000 µm, in diameter react with water under substantially ambient and neutral conditions, i.e. temperature of 20-70C and pH of 4-9 (e.g. such as under physiological conditions at a temperature of 37C and a pH of about 7.4) resulting in the steady and continuous production of hydrogen gas, and that the reaction proceeds to completion, i.e. all of the metal is reacted to form a salt, and is thus effectively dissolved or consumed; one of ordinary skill in the art would thus be motivated to microwave a mixture comprising Ca(OH)2, Mg(OH)2, and diammonium hydrogen phosphate to produce e.g. a powder comprising both hydroxyapatite and newberyite, and to employ the said powder comprising both hydroxyapatite and newberyite as well as magnesium metal spherical particles about 10-200 µm in diameter (i.e. as the “porogen") in the Pedrozo et al. method, with the reasonable expectation that the resulting method will in vivo osteogenic activity for successful bone regeneration.
Moreover, since Tamimi-Marino et al. disclose that silica stabilizes and improves calcium phosphate cements; that silica is a heavily charged, hydrophilic, biocompatible molecule that when included in calcium phosphate cements produces a fluid paste capable of setting in physiological environments; and that silica facilitates spontaneous binding to living bone, and further promotes osteoconductive HAP deposition; one of ordinary skill in the art would be motivated to include silica in the setting solution, with the reasonable expectation that the resulting method will successfully stabilize and improve the resulting calcium phosphate cement, produce a fluid paste capable of setting in physiological environments; and facilitate spontaneous binding to living bone and osteoconductive HAP deposition.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617